ORDER

PER CURIAM.
AND NOW, this 13th day of December, 2001, the Petition for Allowance of Appeal is GRANTED. The appeal below was untimely filed and there was no showing of fraud or a breakdown in the court’s operation to permit entertaining the appeal. The Superior Court lacked jurisdiction over the appeal. Accordingly, the order of the Superior Court is REVERSED. See West Penn Power Co. v. Goddard, 460 Pa. 551, 333 A.2d 909, 912 (1975) (time for taking appeal cannot be extended as matter of grace).
ZAPPALA and CAPPY dissent.